Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered March 14, 1989, convicting defendant after a jury trial, of unauthorized use of a vehicle in the third degree, and sentencing him to a three year term of probation and a $500 fine, unanimously affirmed.
Defendant was convicted of driving a rental car without the company’s permission. At trial, defendant testified that a friend had given him permission to use the car and that he *440first realized that the vehicle belonged to a rental company after having been stopped by the police.
Defendant argues on appeal that the court should not have used the rental company’s name in place of the term "owner” in charging to the jury. To the contrary, the court’s charge, which in the main tracked the Criminal Jury Instructions (2 CJI[NY] PL 165.05 [1], at 971-975), made plain that the People had to establish, first, that defendant did not have the rental car company’s permission to operate the car, and second, that defendant was aware that he did not have the consent of the company to operate the car. Accordingly, there was no error (Penal Law § 15.05 [2]). Concur — Carro, J. P., Ellerin, Wallach, Kupferman and Kassal, JJ.